Citation Nr: 1741443	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder as secondary to service-connected left knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973 and April 1981 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2016, the Board remanded the matters of entitlement to service connection for sleep apnea, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia; and entitlement to a TDIU for additional development.  The Board also reopened and denied entitlement to service connection for a nervous disorder, to include as secondary to service-connected left knee chondromalacia.  

In a March 2017 rating decision, the RO granted entitlement to service connection for obstructive sleep apnea, assigning a 50 percent evaluation, effective July 29, 2009.  This action resolved that prior pending appeal.  The RO also awarded service connection for left knee instability, assigning a 10 percent evaluation, effective February 21, 2017.  

The Veteran appealed the Board's September 2016 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Partial Remand, the parties determined that the September 2016 Board decision should be partially vacated and remanded to the Board for further consideration the appeal of entitlement to service connection for a nervous disorder as secondary to service-connected left knee chondromalacia consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2017 Joint Motion, the Veteran agreed to abandon his claim for service connection for a nervous disorder, claimed as stress and sleep disturbances, on a direct basis.  However, the parties agreed that the Board erred when it relied upon inadequate February 2013 VA examination report findings that did not clearly discuss whether the Veteran's service-connected left knee condition aggravated his mental condition.  The parties found that the Veteran should be afforded a medical opinion that specifically addressed whether his service-connected left knee chondromalacia aggravated his claimed nervous disorder.

Pursuant to the May 2017 Joint Motion and in light of the inadequacy of the February 2013 VA examiner's opinion, the AOJ should arrange for an additional VA medical opinion to clarify the etiology of the Veteran's claimed nervous disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Despite the instructions in the September 2016 Board Remand, VA examination reports dated in August 2009, February 2013, January 2016, and February 2017 evaluating the Veteran's service-connected left knee disabilities during the appeal period are deemed inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Currently, the Veteran's total combined rating for his service-connected disabilities is 10 percent from May 1, 1997; 30 percent from March 31, 2003; 80 percent from July 29, 2009; and 90 percent from January 21, 2016.  38 C.F.R. §§ 4.16, 4.25.  The Veteran and his representative have asserted he stopped working full time in January 2005 as a helicopter mechanic due to his service-connected disabilities.

Based on the cumulative evidence of record, the Board finds that a VA examination addressing the effects of the Veteran's service-connected disabilities, alone or in aggregate, on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience during the time period from July 2009 to the present is necessary to effectively adjudicate the TDIU claim on appeal.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the current increased rating appeal for his service-connected left knee chondromalacia to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from the San Juan VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to March 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's service-connected disabilities from San Juan VAMC for the time period from March 2017 to the present and associate them with the record.

2.  Thereafter, obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed nervous disorder from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed nervous disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected left knee chondromalacia.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the left knee disabilities must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  Thereafter, a VA medical examination must also be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time period from July 2009 to the present.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience during the time period from July 2009 to the present.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time period from July 2009 to the present.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2016).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with the VA examination findings dated from 2009 to 2017 of record as well as VA vocational rehabilitation records. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).
 
5.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 statement of the case and the March 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

